184 F.2d 574
ICENHOUR,v.UNITED STATES.
No. 13051.
United States Court of Appeals Fifth Circuit.
Oct. 16, 1950.Judgment Vacated Jan. 2, 1951.See 71 S. Ct. 292.

W. D. Lanier, Augusta, Ga., for appellant.
J. Saxton Daniel, U.S. Atty., Savannah, Ga., Wm. T. Morton, Asst. U.S. Atty., Augusta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
Appealing from a verdict and judgment finding him guilty of (1) unlawfully possessing a still; (2) carrying on the business of a distiller without giving bond; (3) carrying on that business with intent to defraud the United States of a tax; and (4) possessing distilled spirits in containers not having tax paid stamps affixed; defendant is here insisting that the verdict is wholly unsupported by evidence.


2
The United States, calling our attention to the fact that the defendant failed to move for an instructed verdict, insists that this is not a case where justice requires a reversal notwithstanding such failure.


3
We agree.  Moore v. United States, 5 Cir., 161 F.2d 932.  The judgment is


4
Affirmed.